In re State of Louisiana, through the District Attorney, J. Carl Parkerson, applying for writs of certiorari and review, and a stay order. Ouachita Parish. Nos. 38918 and 38919.
Writ granted. As phrased, the only relevancy of the question is whether the named individual had any connection with the investigation. At the Motion to Suppress hearing, it’s apparent relevancy is only to discover whether the individual was the confidential informant. Without further foundation of other relevancy, the state’s objection to the question shall be sustained. Remanded to District Court.
DIXON and CALOGERO, JJ., would grant the writ.